Citation Nr: 0923434	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing 
loss on a schedular basis, currently evaluated as non-
compensably disabling.

2.  Entitlement to extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) for the Veteran's left ear hearing loss.



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel








INTRODUCTION

The Veteran had active service from October 1971 to October 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which continued the Veteran's 
service-connected left ear hearing loss as non-compensably 
disabling.

In November 2008 and January 2009 rating decisions, the RO 
denied service connection for right ear hearing loss.  These 
decisions, however, have not been appealed and are not before 
the Board.

The issue of extraschedular consideration for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2006, the Veteran's average pure tone decibel 
threshold was 23 in his right ear and 31 in his left ear.  
His speech recognition ability was 100 percent in the right 
ear and 100 percent in the left ear.

2.  In July 2007, the Veteran's average pure tone decibel 
threshold was 23 in his right ear and 31 in his left ear.  
His speech recognition ability was 100 percent in the right 
ear and 96 percent in the left ear.

3.  In October 2008, the Veteran's average pure tone decibel 
threshold was 31 in his right ear and 34 in his left ear.  
His speech recognition ability was 92 percent in the right 
ear and 96 percent in the left ear.



CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in June 2007 and 
April 2008 correspondences; the former included notice of the 
information and evidence necessary to substantiate a 
disability rating and the latter addressed effective date to 
be assigned in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim was last readjudicated in a November 2008 
supplemental statement of the case, thereby curing any 
deficiency in the timing of the notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323- 24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

Regarding the increased rating claim, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
clarified VA's notice obligations in increased rating claims.  
The Court held that a notice letter must inform the veteran 
that, to substantiate a claim, he or she must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court also held that where the claimant is 
rated under a diagnostic code that contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the April 2008 correspondence 
essentially provided the type of notice required by Vasquez-
Flores.  The letter informed him that in assigning a 
disability rating, evidence of the impact of the condition 
and symptoms on employment is important.  He was provided 
with examples of evidence that would assist in determining 
the proper disability rating to assign, including information 
regarding how his condition affected his ability to work, and 
statements from witnesses who have noticed how his symptoms 
had affected him.  In effect, the correspondence advised to 
include relevant evidence which tended to show all aspects of 
disablement.

Even assuming, however, that the April 2008 notice letter did 
not completely advise the Veteran as to the probative 
evidence regarding an increased rating claim, the Board finds 
that he has demonstrated actual notice of the need for 
evidence showing such an effect.  In this regard, the record 
shows that in an October 2008 correspondence, the Veteran 
provided specific examples of how his hearing loss has 
impacted his marital relationship, as well as his ability to 
earn a living.  He included several additional audiometric 
examinations in furtherance of his claim.  The Board finds 
that the Veteran's October 2008 correspondence to VA 
demonstrates that he has actual knowledge of the need for 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  The record shows that 
he has been provided with the specific criteria for 
evaluating hearing loss.  Consequently, the Board finds that 
any prejudice flowing from the failure to provide such notice 
has been rebutted.  See Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran was afforded VA 
examinations in July 2007 and October 2008.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal for schedular rating purposes (The issue of 
extraschedular rating is addressed in the remand portion of 
this opinion.).  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Factual Background

Service connection for left ear hearing loss was granted in a 
January 1977 rating decision.  The RO assigned a 
noncompensable evaluation effective October 29, 1975.  This 
evaluation has remained in effect since that time.

A July 24, 2006, VA treatment report records the Veteran's 
assertion that his hearing loss had gotten worse over the 
preceding 2 years.  He stated that he had recently become 
unemployed, believing it was due to his hearing loss.  He did 
not elaborate on this statement.  A hearing evaluation was 
not included in the treatment session.  The examining 
physician noted that the hearing loss might be due in part to 
allergic rhinitis.

A July 29, 2006 VA treatment report notes the Veteran's 
complaints of worsening left ear hearing loss, tinnitus, and 
a feeling of "fullness" inside the left ear.  He also 
indicated that he had blurry vision in his left eye.  The 
Veteran reported that his right ear was negative for any 
symptoms.  He posited that he had lost his job the previous 
year due, in part, to his hearing loss.  The examiner opined 
that sinus congestion may be contributing to the Veteran's 
hearing loss as the exam was suggestive of allergic rhinitis.

During an August 2006 VA audiological consultation, the 
Veteran complained that his hearing caused him difficulty in 
following conversations while exposed to background noise and 
while using the phone with his left ear.  He stated that he 
received complaints from his supervisor due to his hearing.  
The audiologist recorded that pure tone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
10
20
45
LEFT
15
10
45
55

The average pure tone decibel threshold was 23 in his right 
ear and 31 in his left ear.  His speech recognition ability 
was 100 percent in both ears.

The Veteran was treated in September 2006 by a VA 
otolaryngologist.  The Veteran complained of increased 
tinnitus from his left side and indicated that he experienced 
an episode of loud noise exposure to his left ear during 
service.  He denied disequilibrium and ear discharge.  After 
reviewing the audiometric examination report from August 
2006, the examining doctor noted that the Veteran suffered 
from mild high frequency sensory neural hearing loss with 
mild asymmetry, but with intact stapedius reflexes and no 
evidence of spedius reflex decay in ipsilateral and 
contralateral modes.  The examiner opined that the Veteran 
was not a candidate for hearing aids and that further 
intervention was unnecessary.

The Veteran was afforded a VA examination in July 2007.  The 
Veteran complained of having difficulty understanding what 
was said in many listening situations and described having 
trouble hearing telephone conversations with his left ear.  
The Veteran stated that he had tinnitus and a sensation of 
pressure on the left side as well as periodic clicking and 
muscle contraction.  He denied experiencing vertigo.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
15
20
40
LEFT
15
10
40
60

The average pure tone decibel threshold was 23 in his right 
ear and 31 in his left ear.  His speech recognition ability 
was 100 percent in the right ear and 96 percent in the left 
ear.

The Veteran submitted a September 2008 statement from his co-
worker which described his experience with the Veteran's 
hearing loss.  The co-worker stated that the Veteran has 
trouble hearing people who were not in close proximity to him 
and that engaging in a conversation with him over a cubicle 
wall or in a slightly noisy room was difficult.  It was noted 
that the Veteran's performance at work had not been impacted 
by his disability.  The Veteran's spouse submitted a 
statement as well, writing that his hearing loss created 
confusion and misunderstanding, but that the family had been 
able to adjust.

The Veteran was afforded another VA examination in October 
2008.  His claims file was reviewed and summarized.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
20
20
30
55
LEFT
15
15
45
60

The average pure tone decibel threshold was 31 in his right 
ear and 34 in his left ear.  His speech recognition ability 
was 92 percent in the right ear and 96 percent in the left 
ear.

The clinician noted after examining the Veteran that the 
results were in good agreement with the evaluations from 
August 2006 and July 2007.  The clinician noted that the 
Veteran was not a candidate for amplification and no medical 
follow-up was recommended.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000 
and 4000 Hertz (cycles per second).  The Rating Schedule 
allows for such audiometric test results to be translated 
into a numeric designation, which range from Level I for 
essentially normal acuity to Level XI for profound deafness.  
Based on the level of hearing impairment, a percentage 
evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided 
under 38 C.F.R. § 4.86 apply when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  If only one ear is service-
connected, absent certain conditions not applicable in this 
case, the level of hearing loss in the non-service-connected 
ear is measured at Level I.  See 38 C.F.R. §§ 4.85(f), 3.383.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the August 2006 VA treatment report yields 
a numerical category designation of I for the non-service 
connected right ear and I for the left ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 0 percent, under DC 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the July 2007 VA examination report yields 
a numerical category designation of I for the non-service 
connected right ear and I for the left ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 0 percent, under DC 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the October 2008 VA treatment report yields 
a numerical category designation of I for the non-service 
connected right ear and I for the left ear (between 0 and 41 
percent average pure tone decibel hearing loss, with speech 
discrimination results between 92 and 100).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 0 percent, under DC 6100.

The exceptional patterns of hearing impairment contemplated 
by 38 C.F.R. § 4.86 do not apply.

Accordingly, the Board must conclude that an initial 
evaluation in excess of 0 percent for the Veteran's left ear 
hearing loss is not warranted under the schedular criteria.

The Board lastly has reviewed the evidence on file and 
concludes that the underlying level of severity for the 
Veteran's hearing loss has remained at the 0 percent level, 
but no more, during the course of this claim.  For the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
appropriate period, a higher rating is not warranted for any 
time since the claim at issue.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable schedular rating for left ear 
hearing loss is denied. 


REMAND


The Veteran contends that the non-compensable rating assigned 
to his left ear hearing loss does not accurately reflect the 
severity of that disability.

The record shows that the Veteran was examined for his 
hearing loss in July 2007 and October 2008.  The July 2007 
examiner recorded the effect of the Veteran's hearing loss 
upon his daily life, noting that he had become accustomed to 
it over time and that the Veteran had noticed an increased 
ringing over the past 2 years.  The October 2008 examiner, 
however, provided the audiometric findings, but did not 
comment on the functional effects caused by the hearing 
disability.  In Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak, 21 Vet. App. at 455.  Given the Veteran's 
indication his hearing loss affected his employment, the 
Board finds that further VA examination of the Veteran is 
required to obtain an opinion relating to the extraschedular 
aspect of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
examination of the Veteran by an examiner 
with appropriate expertise to fully 
describe the functional effects caused by 
the Veteran's left ear hearing disability.  
All indicated studies should be performed.  
The examiner is specifically requested to 
fully describe the effect of the Veteran's 
left ear hearing loss on his employment, 
likelihood of frequent periods of 
hospitalization, and whether 
manifestations of the disability are 
unusual or exceptional.  The claims file 
must be made available to the examiner.

2.  The RO should then prepare a new 
rating decision and readjudicate the issue 
remaining on appeal.  If the benefit 
sought on appeal is not granted in full 
the RO must issue a supplemental statement 
of the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


